1

                                                                      JS-6
2
3
4
5
6
7
8
9                          UNITED STATES DISTRICT COURT
10             CENTRAL DISTRICT OF CALIFORNIA-SOUTHERN DIVISION
11
12
13   ADRIAN SOLORIO,                    ) Case No. SACV 21-01038-ODW (AS)
                                        )
14                     Petitioner,      ) ORDER OF DISMISSAL
                                        )
15                                      )
          v.                            )
16                                      )
     W. SULLIVAN, Warden,               )
17                                      )
                       Respondent.      )
18                                      )
19
20                                I.   BACKGROUND
21
22       On June 9, 2021, Adrian Solorio (“Petitioner”), a California
23 state prisoner proceeding pro se, filed a Petition for Writ of
24 Habeas Corpus by a Person in State Custody pursuant to 28 U.S.C.
25 § 2254 (“Petition”).        Petitioner challenges his 2009 conviction
26 for   first    degree    murder,    various   firearm   enhancements,   and
27 sentence of life without the possibility of parole, in Orange
28
1 County Superior Court (Case No. 6CF1702).              (See Petition at 2).1
2 The Petition alleges the following grounds for federal habeas
3 relief: (1) Petitioner was wrongfully convicted and has the right
4 to have a handgun tested pursuant to California Penal Code
5 (“P.C.”) § 1405; (2) Petitioner was convicted with material false
6 evidence and has the right to bring a habeas corpus petition
7 pursuant     to   Senate   Bill   Section     1137;    (3)    The   prosecution
8 intimidated Petitioner and made him violate his Fifth Amendment
9 right against self-incrimination, and the felony murder rule and
10 the natural and probable consequences doctrine have been amended
11 under Senate Bill 1437 (P.C. § 1170.95); (4) Firearm enhancements
12 should be stricken or dismissed under Senate Bill 620 (P.C. §
13 12022.53); and (5) Petitioner is entitled to a youth offender
14 parole     hearing   under   Senate   Bill   260     (P.C.    §    3051(b)(1)).
15 (Petition at 5-6).2
16
17       On July 19, 2012, Petitioner filed a Petition for Writ of
18 Habeas Corpus by a Person in State Custody pursuant to 28 U.S.C.
19 § 2254, in which he challenged the same 2009 conviction, firearm
20 enhancements, and sentence (“prior habeas action”).                 See Adrian
21
22
          1
               The Court takes judicial notice of the pleadings in
23   Adrian Solorio v. Ron Barnes, Warden, Case No. SACV 12-01175-GAF
     (RZ), which, on May 6, 2015, was transferred to the calendar of
24   District Judge Manuel Real and the undersigned Magistrate Judge.
     See SACV 12-01175-R (AS); Dkt. Nos. 52-53.
25
          2
               On June 3, 2021, Petitioner filed a habeas petition
26   which appears to contain the same allegations as the Petition.
     See Adrian Solorio v. W. Sullivan, Warden, Case No. SACV 21-
27   01006-ODW (AS); Dkt. No. 1.      On June 10, 2021, the Court
     dismissed that habeas petition without prejudice as an
28   unauthorized, successive petition. Id.; Dkt. No. 3.

                                         2
1 Solorio v. Ron Barnes, Warden, Case No. SACV 12-01175-R (AS); Dkt.
2 No. 1.       On June 10, 2013, the Court issued an Order and Judgment
3 dismissing the prior habeas action with prejudice, in accordance
4 with the findings and recommendations of the assigned Magistrate
5 Judge.       Id.; Dkt. Nos. 35-36.            On the same date, the Court denied
6 Petitioner a certificate of appealability.                     Id.; Dkt. No. 37.          On
7 May    20,     2014,      the   Ninth     Circuit    Court         of    Appeals      denied
8 Petitioner’s request for a certificate of appealability.                               Id.;
9 Dkt. No. 46.3
10
11                                   II.       DISCUSSION
12
13         The Antiterrorism and Effective Death Penalty Act of 1996
14 (“AEDPA”), enacted on April 24, 1996, provides in pertinent part
15 that:
16
17               (a)   No    circuit       or    district    judge         shall   be
18         required to entertain an application for a writ of
19         habeas corpus to inquire into the detention of a
20         person pursuant to a judgment of a court of the
21         United States if it appears that the legality of such
22         detention has been determined by a judge or court of
23         the United States on a prior application for a writ
24         of habeas corpus, except as provided in §2255.
25               (b)(1)      A    claim    presented        in   a        second   or
26
27         3
               The Court subsequently denied two Motions for Relief
     from Judgment pursuant to Fed.R.Civ.P 60(b)(6). Id.; Dkt. Nos.
28   54, 57,

                                           3
1    successive habeas corpus application under section
2    2254 that was presented in a prior application shall
3    be dismissed.
4            (2) A claim presented in a second or successive
5    habeas corpus application under section 2254 that was
6    not   presented        in    a     prior     application   shall     be
7    dismissed unless--
8            (A) the applicant shows that the claim relies on
9    a new rule of constitutional law, made retroactive to
10   cases on collateral review by the Supreme Court, that
11   was previously unavailable; or
12           (B)(i) the factual predicate for the claim could
13   not   have     been    discovered           previously   through    the
14   exercise of due diligence; and
15           (ii) the facts underlying the claim, if proven
16   and viewed in light of the evidence as a whole, would
17   be sufficient to establish by clear and convincing
18   evidence       that,   but       for    constitutional     error,    no
19   reasonable fact finder would have found the applicant
20   guilty of the underlying offense.
21           (3)(A) Before a second or successive application
22   permitted by this section is filed in the district
23   court, the applicant shall move in the appropriate
24   court     of    appeals      for       an   order   authorizing     the
25   district court to consider the application.
26           (B) A motion in the court of appeals for an
27   order authorizing the district court to consider a
28   second or successive application shall be determined

                                        4
1       by a three-judge panel of the court of appeals.
2            (C)   The   court    of    appeals   may   authorize   the
3       filing of a second or successive application only if
4       it determines that the application makes a prima
5       facie showing that the application satisfies the
6       requirements of this subsection.
7            (D) The court of appeals shall grant or deny the
8       authorization    to      file    a   second     or   successive
9       application not later than 30 days after the filing
10      of the motion.
11           (E) The grant or denial of an authorization by
12      a court of appeals to file a second or successive
13      application shall not be appealable and shall not be
14      the subject of a Petition for Rehearing or for a Writ
15      of Certiorari.
16           (4) A district court shall dismiss any claim
17      presented in a second or successive application that
18      the court of appeals has authorized to be filed
19      unless the applicant shows that the claim satisfies
20      the requirements of this section.          28 U.S.C. § 2244.
21
22      28 U.S.C. § 2244(b)(3) “creates a ‘gatekeeping’ mechanism for
23 the consideration of second or successive applications in district
24 court.   The prospective applicant must file in the court of
25 appeals a motion for leave to file a second or successive habeas
26 application in the district court.         § 2244(b)(3)(A).”     Felker v.
27 Turpin, 518 U.S. 651, 657(1996).
28

                                         5
1        The instant Petition and the prior habeas action challenge
2 Petitioner’s custody pursuant to the same 2009 judgment entered
3 by the Orange County Superior Court.            Accordingly, the instant
4 Petition, filed on June 9, 2021, well after the effective date of
5 the AEDPA, is a second or successive habeas petition for purposes
6 of 28 U.S.C. § 2244. Therefore, Petitioner was required to obtain
7 authorization from the Court of Appeals before filing the present
8 Petition.     See 28 U.S.C. §2244(b)(3)(A).          No such authorization
9 has been obtained in this case.
10
11       Moreover, the claims asserted in the instant Petition do not
12 appear to fall within the exceptions to the bar on second or
13 successive petitions because the asserted claims are not based on
14 newly discovered facts or a “a new rule of constitutional law,
15 made retroactive to cases on collateral review by the Supreme
16 Court, that was previously unavailable.”           Tyler v. Cain, 533 U.S.
17 656, 662 (2001); see also Johnson v. California, 2019 WL 4276636,
18 at n.3 (C.D. Cal. Sept. 10, 2019)(“[A] new state right afforded
19 by   an   amended   state   statute   does   not   create   a   new    federal
20 constitutional right and certainly is not the equivalent of a
21 federal constitutional right newly recognized by the United States
22 Supreme Court and made retroactively applicable to cases on
23 collateral review.”; quoting Trejo v. Sherman, 2016 WL 9075049,
24 at *2 (C.D. Cal. Oct. 24, 2016), report and recommendation
25 accepted, 2016 WL 8738143 (C.D. Cal. Nov. 18, 2016)).                 However,
26 this determination must be made by the United States Court of
27 Appeals upon a petitioner’s motion for an order authorizing the
28 district court to consider his second or successive petition. 28

                                         6
1 U.S.C. § 2244(b); see Burton v. Stewart, 549 U.S. 147, 157 (2007)
2 (where the petitioner did not receive authorization from the Court
3 of Appeals before filing second or successive petition, “the
4 District   Court   was   without    jurisdiction        to   entertain     [the
5 petition]”); Barapind v. Reno, 225 F.3d 1100, 1111 (9th Cir. 2000)
6 (“[T]he prior-appellate-review mechanism set forth in § 2244(b)
7 requires the permission of the court of appeals before ‘a second
8 or   successive    habeas   application         under   §    2254’   may    be
9 commenced.”).
10
11      Because Petitioner has not obtained authorization from the
12 Ninth Circuit Court of Appeals, this Court cannot entertain the
13 present Petition.    See Burton v. Stewart, 549 U.S. at 157.
14
15                             III.       ORDER
16
17      ACCORDINGLY, IT IS ORDERED that the Petition be dismissed
18 without prejudice.
19
20      LET JUDGMENT BE ENTERED ACCORDINGLY.
21
22 DATED:    June 15, 2021
23
24                                   ____________________________
                                           OTIS D. WRIGHT, II
25                                   UNITED STATES DISTRICT JUDGE
26
27
28

                                      7
